Opinion issued December 17, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00361-CV



PRACTICE CONSULTANTS, INC., Appellant

V.

BRAVO DENTAL CLINICS, P.A., Appellee



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2005-16065



MEMORANDUM OPINION	Appellant, PRACTICE CONSULTANTS, INC., has failed to timely file a brief. 
See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified
that this appeal was subject to dismissal, appellant did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.